Citation Nr: 1103817	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of an 
appendectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran, accompanied by R.J., testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript is in the claims file.  

On the day of the hearing, after the hearing was adjourned, the 
Veteran filed a substantive appeal on VA Form 9, with several 
attachments,pertaining to the denial of his claims of service 
connection for depression and posttraumatic stress disorder 
(PTSD).  On the Form 9, he requested a Travel Board hearing.  He 
did not provide any testimony relevant to those issues at the 
June 2010 hearing before the undersigned, because neither issue 
had been procedurally prepared or certified for appellate review 
at the time and, as noted above, the appeal was submitted after 
the hearing.  Moreover, according to the Veteran's 
representative, those appeals are being separately handled by the 
RO.   See hearing transcript, page 17.  Consequently, those 
issues are not within the Board's jurisdiction, and are REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND
 
Review of the record reveals that this case must be remanded for 
further evidentiary development before the Board may proceed to 
evaluate the merits of the claim.  

The Veteran's claim was denied by the RO on the basis that his 
service treatment records (STRs) and the medical evidence 
available for review were negative for any complaint, treatment, 
or diagnosis of appendicitis or an appendectomy.  

However, at his Travel Board hearing, the Veteran clarified that 
he sought service connection for the appendectomy primarily on 
the basis that his appendicitis was caused, or triggered, by his 
service-connected gallbladder disability and/or surgery he 
underwent for that condiition.  See hearing transcript, pages 10 
through 11.  He is service connected for status post 
cholecystectomy (i.e., surgery to remove the gall-bladder), in 
the form of a residual scar.   

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non- service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

It is noted that, during the pendency of this claim and appeal, 
an amendment was made to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, the 
Veteran, in this case, filed his claim for service-connected 
compensation benefits after the amendment.  Thus, the amended 
version of 38 C.F.R. § 3.310 is applicable.

The Court has held that separate theories in support of a claim 
for benefits for a particular disability do not equate to 
separate claims for benefits for that disability.  Although there 
may be multiple theories or means of establishing entitlement to 
a service connection, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); see also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

Because the Veteran (through his representative) has recently 
raised a separate theory of secondary service connection as a 
basis for establishing entitlement to service-connected 
compensation benefits for his claimed residuals of an 
appendectomy, such theory must be considered in its evaluation of 
the current claim.  It is also noted, however, that the Veteran 
reported at the Board hearing that began to have pain associated 
with appendicitis prior to separating from active service.  See 
hearing transcript, pages 4 through 5.  Thus, the theory of 
direct service connection must also be considered in adjudicating 
the Veteran's claim.

In light of the foregoing, and because the Veteran has not been 
afforded with a medical examination and medical nexus opinion in 
connection with his claim, the Board finds that remand is 
necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Veteran through his representative asserted at 
the Board hearing that treatment records pertaining to his 
appendectomy are maintained at the William Beaumont Army Medical 
Center, which is where the procedure was performed.  The Veteran 
maintains that those treatment records are relevant to his claim; 
however, the records have not been obtained.  VA's duty to assist 
the Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government.  See 38 C.F.R. § 
3.159(c)(2).  Therefore, because the Veteran's treatment/surgical 
records from the William Beaumont Army Medical Center pertaining 
to his appendectomy may contain information pertinent to this 
claim, the records should be obtained on remand.      

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's treatment/surgical 
records from the William Beaumont Army 
Medical Center pertaining to an appendectomy, 
reportedly performed in 1995.  Once obtained, 
the records should be associated with the 
claims folder.  Any and all negative 
responses should be properly documented in 
the claims file, to include preparing a 
memorandum of unavailability and following 
the procedures outlined in 38 C.F.R. § 
3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate examination for his claimed 
residuals of an appendectomy.  The claims 
file, to include a copy of this Remand, must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  In addressing the questions below, 
the examiner's opinion should be informed by 
a review of the Veteran's medical history and 
findings as documented upon any prior 
examination or treatment.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a 
diagnosis or an assessment of etiology as 
related to service.

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current residuals of an 
appendectomy were caused or aggravated by 
the Veteran's service-connected gall 
bladder disability or the surgery related 
thereto; or was otherwise caused by, or 
was initially manifested during, the 
Veteran's active military service, to 
include consideration of any 
symptomatology shown therein or any 
incident or event therein; OR whether such 
a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

b.  The examiner should discuss evidence 
contained in the claims folder, to include 
the Veteran's service treatment records 
and post-service lay and medical evidence 
as well as any medical principles in 
support of his or her conclusions.  In 
regard to the lay evidence of record, the 
examiner should note the multiple 
statements and testimony the Veteran 
submitted on his own behalf, regarding in-
service and post-service symptoms and 
experiences, and the examiner should 
consider the credibility of those 
statements in light of confirming or 
contradicting evidence of record, 
including objective findings.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note: The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  The case should then be 
returned to the Board, if in order

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

